09/17/2018
                 IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                      May 31, 2018 Session

                                          IN RE T.R. ET AL.

                    Appeal from the Juvenile Court for Roane County
                        No. 2017-JC-49     Terry Stevens, Judge
                       ___________________________________

                               No. E2017-02115-COA-R3-PT
                          ___________________________________

The Department of Children’s Services filed a petition to terminate the parental rights of
J.E.R. (mother) and R.A.R. (father) with respect to their three children, T.E.R., M.A.R.,
and T.Z.R. The trial court determined that clear and convincing evidence supported three
grounds for terminating mother and father’s parental rights: (1) abandonment for failure
to provide a suitable home; (2) substantial noncompliance with the permanency plan; and
(3) persistence of conditions. By the same quantum of proof, the court determined that
termination is in the best interest of the children. Mother appeals the trial court’s order
terminating her rights.1 We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and JOHN W. MCCLARTY, J., joined.

Rachel S. Lambert, Knoxville, Tennessee, for the appellant, J.E.R.

Herbert H. Slatery III, Attorney General and Reporter, and W. Derek Green, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.

                                             OPINION

                                                 I.

       In April 2016, DCS received a referral for environmental neglect, medical neglect,
severe educational neglect, and abandonment. After investigating the matter, DCS filed a
petition for temporary legal custody, alleging the children to be dependent and neglected.
             1
                 Father did not appeal.
Later, mother and father stipulated to all of the facts alleged in DCS’s petition, except the
allegation of sexual abuse.

       According to the petition, the children were in the care of their paternal
grandmother when law enforcement officers arrived at the home. At the time, the
children were seven, five, and three years old. The grandmother reported that mother and
father had been out of town for approximately two weeks. She did not know their precise
whereabouts or the nature of their trip. The petition also alleged that “all the windows in
the home were boarded completely from the inside although they were not broken or
damaged.” There were “roaches and insects everywhere, including the refrigerator where
there was no food.” In fact, there were only a “few cans of vegetables” in the entire
house. The home had electricity but the bathroom contained the home’s only light
fixture. The bathroom did not have a sink and the toilet contained human excrement. In
addition, “[t]he children were dirty and wearing clothing that did not appear[] to have
been washed.” The middle child had “completely rotted teeth.” The grandmother told
law enforcement that the oldest child had “never been to school, never been to a dentist[,]
and never had any shots.” The children “reported that they all sleep with the
grandmother in a twin size bed.” The children also informed DCS that father “threw
[T.E.R.] against the wall in her car seat, punched [M.A.R.] in the stomach[,] and gave
T.Z.R. a busted lip.”2

       Later, DCS amended its petition to include allegations of drug abuse and sexual
abuse. Specifically, the amended petition stated that the children told their foster mother
that their grandmother, mother, and father “would often take white goody powder up
their nose” and that the children could “demonstrate how to do it if there is no straw to
use because they have seen it done before.” T.E.R. also reported that her father had
touched her inappropriately.

       Based on the foregoing allegations, on April 28, 2016, the trial court granted
DCS’s petition for temporary legal custody and the children were removed from the
home. The parents attended the preliminary hearing on May 2, 2016, but they failed to
appear at the initial permanency meeting on May 24, 2016. As a result, DCS developed
the permanency plan without the parents’ input. However, the parents did attend a
subsequent permanency meeting on June 16, 2016. At that meeting, DCS explained the
requirements of the permanency plan and the criteria for termination of parental rights.
Mother and father agreed to the terms of the permanency plan and signed it. The plan
was slightly revised on November 7, 2016, and March 2, 2017.

        On April 5, 2017, DCS filed a petition to terminate parental rights, alleging four

        2
          Although the parents stipulated to the facts as alleged in the petition (with the exception of the
allegation of sexual abuse), mother and father later testified that the allegations of domestic violence were
untrue or taken out of context.
                                                   -2-
grounds for termination: (1) abandonment for failure to support; (2) abandonment for
failure to provide a suitable home; (3) substantial noncompliance with the permanency
plan; and (4) persistence of conditions. A bench trial was held over the course of two
days – June 28, 2017 and September 27, 2017. On the first day of trial, father testified;
DCS later examined mother on direct. On the second day of trial, before any party
testified, mother’s counsel made an oral motion for a continuance. She stated that, two
days prior to the hearing, mother had informed her that she had been raped on August 31,
2017. Counsel claimed to have medical records showing that mother went to the hospital
to seek treatment for the self-reported rape; however, those records were never entered
into evidence. According to mother’s counsel, mother believed that “she is mentally
unable to testify in her defense or to assist in her defense through the trial today.”
Consequently, counsel was requesting the continuance “to allow [mother] some more
time to seek counseling and further mental health treatment . . . so that she is in a
competent mental state . . . .” After an objection by DCS, the court denied mother’s
motion.

       After closing arguments had concluded, mother’s counsel asked the court for
permission to respond to opposing counsel’s observations about mother’s courtroom
demeanor. The trial court denied her request because mother’s counsel failed to address
the issue in her own closing argument. The court also stated the following:

             Just for the record, I’ll put my personal observations that
             [mother] has been consistently writing notes. She’s been
             quickly writing notes. She’s been speaking with [father]
             consistently throughout this whole time. The only time she
             didn’t is when she started crying and I gave her a little time to
             go out in the hall and compose herself. And she came back in
             and she again began completing notes and speaking with her
             counsel and speaking with [father]. We allowed her to have
             someone bring an inhaler into the courtroom, for whatever
             reason it’s there. She doesn’t seem impaired. She doesn’t
             seem lethargic. She seems very aware. She seems like she’s
             been very attentive the entire time. I’ve never seen her at any
             point not being engaged in what was going on. And at any
             point, I’ve not seen or heard anything that Ms. Lambert
             couldn’t understand what was being said to her throughout
             the entire thing. In fact, my observation is, is from the way
             that they were passing back – notes back and forth between
             [father] and [mother], that there was some sort of dialogue
             going on during the middle of the trial. So I do not feel, from
             my observations, that there is any concern of the Court that
             she is not competent today to the extent to assist you with the
             trial.
                                           -3-
       On October 6, 2017, the trial court entered an order terminating parental rights.
The termination order reiterated the court’s findings relating to mother’s courtroom
demeanor. Although the court did not find clear and convincing evidence for terminating
mother’s parental rights on the ground of abandonment for failure to support,3 the court
did find clear and convincing evidence to terminate mother’s rights on the other three
grounds alleged by DCS. The court also found clear and convincing evidence that
termination was in the best interest of the children. Mother appeals.

                                                  II.

        Mother raises the following issues:

                Whether the trial court deprived mother of due process by
                denying her motion for a continuance.

                Whether the trial court erred in finding clear and convincing
                evidence to terminate parental rights on the ground of
                abandonment for failure to provide a suitable home.

                Whether the trial court erred in finding clear and convincing
                evidence to terminate parental rights on the ground of
                substantial noncompliance with the permanency plan.

                Whether the trial court erred in finding clear and convincing
                evidence to terminate parental rights on the ground of
                persistence of conditions.

                Whether the trial court erred in finding that clear and
                convincing evidence supports a finding that the termination of
                parental rights is in the best interest of the children.

                                                 III.

       A parent has a fundamental right, based on both the federal and state constitutions,
to the care, custody, and control of his or her child. Stanley v. Ill., 405 U.S. 645, 651
(1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); Nash–Putnam v. McCloud,
921 S.W.2d 170, 174-75 (Tenn. 1996). While this right is fundamental, it is not absolute.
The State may interfere with a parent’s rights in certain circumstances. In re Angela E.,

        3
           The court did find that clear and convincing evidence supported terminating father’s parental
rights on this ground.

                                                 -4-
303 S.W.3d at 250. Our legislature has listed the grounds upon which termination
proceedings may be brought. Tenn. Code Ann. § 36-1-113(g) (2017). Because
termination proceedings are statutory, In re Angela E., 303 S.W.3d at 250; Osborn v.
Marr, 127 S.W.3d 737, 739 (Tenn. 2004), a parent’s rights may be terminated only where
a statutory basis exists. Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In the
Matter of M.W.A., Jr., 980 S.W.2d 620, 622 (Tenn. Ct. App. 1998).

       To terminate parental rights, a court must determine by clear and convincing
evidence the existence of at least one of the statutory grounds for termination and that
termination is in the child’s best interest. Tenn. Code Ann. § 36-1-113(c); In re
Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “Clear and convincing evidence enables
the fact-finder to form a firm belief or conviction regarding the truth of the facts, and
eliminates any serious or substantial doubt about the correctness of these factual
findings.” In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010) (citations omitted).
Unlike the preponderance of the evidence standard, “[e]vidence satisfying the clear and
convincing standard establishes that the truth of the facts asserted is highly probable.” In
re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005).

        Once a ground for termination is established by clear and convincing evidence, the
trial court conducts a best interest analysis. In re Angela E., 303 S.W.3d at 251 (citing
In re Marr, 194 S.W.3d 490, 498 (Tenn. Ct. App. 2005)). “The best interest[ ] analysis
is separate from and subsequent to the determination that there is clear and convincing
evidence of grounds for termination.” Id. at 254. The existence of a ground for
termination “does not inexorably lead to the conclusion that termination of a parent’s
rights is in the best interest of the child.” In re C.B.W., No. M2005-01817-COA-R3-PT,
2006 WL 1749534, at *6 (Tenn. Ct. App., filed June 26, 2006).

       We are required to review all of the trial court’s findings with respect to grounds
and best interest. In re Carrington, 483 S.W.3d 507, 525-26 (Tenn. 2016) (“[W]e hold
that in an appeal from an order terminating parental rights the Court of Appeals must
review the trial court’s findings as to each ground for termination and as to whether
termination is in the child’s best interest[ ], regardless of whether the parent challenges
these findings on appeal.”).

       The Tennessee Supreme Court has stated our standard of review:

              An appellate court reviews a trial court’s findings of fact in
              termination proceedings using the standard of review in Tenn.
              R. App. P. 13(d). Under Rule 13(d), appellate courts review
              factual findings de novo on the record and accord these
              findings a presumption of correctness unless the evidence
              preponderates otherwise. In light of the heightened burden of
              proof in termination proceedings, however, the reviewing
                                          -5-
             court must make its own determination as to whether the
             facts, either as found by the trial court or as supported by a
             preponderance of the evidence, amount to clear and
             convincing evidence of the elements necessary to terminate
             parental rights. The trial court’s ruling that the evidence
             sufficiently supports termination of parental rights is a
             conclusion of law, which appellate courts review de novo
             with no presumption of correctness. Additionally, all other
             questions of law in parental termination appeals, as in other
             appeals, are reviewed de novo with no presumption of
             correctness.

Id. at 523-24 (internal citations omitted). “When a trial court has seen and heard
witnesses, especially where issues of credibility and weight of oral testimony are
involved, considerable deference must be accorded to . . . the trial court’s factual
findings.” In re Adoption of S.T.D., No. E2007-01240-COA-R3-PT, 2007 WL 3171034,
at *4 (Tenn. Ct. App., filed Oct. 30, 2007) (citing Seals v. England/Corsair Upholstery
Mfg. Co., Inc., 984 S.W.2d 912, 915 (Tenn. 1999)).

                                           IV.

       We first consider whether the trial court deprived mother of due process by
denying her motion for a continuance. “[W]e will not disturb a trial court’s ruling on
such a motion unless the record clearly shows abuse of discretion and prejudice to the
party seeking a continuance.” In re Ashley M., No. E2009–00517–COA–R3–PT, 2009
WL 3103817, at *4 (Tenn. Ct. App., filed Sept. 29, 2009) (citing Blake v. Plus Mark,
Inc., 952 S.W.2d 413, 415 (Tenn. 1997)). “A trial court abuses its discretion only when
it applies an incorrect legal standard, or reaches a decision which is against logic or
reasoning that causes an injustice to the party complaining.” Id. (citing Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)).

       Typically, in ruling on a motion to continue, the trial court should consider the
following factors: “(1) the length of time the proceeding has been pending, (2) the reason
for the continuance, (3) the diligence of the party seeking the continuance, and (4) the
prejudice to the requesting party if the continuance is not granted.” In re Eric G., No.
E2017–00188–COA–R3–PT, 2017 WL 4844378, at *4 (Tenn. Ct. App., filed Oct. 25,
2017) (quoting Tidwell v. Burkes, No. M2015–01270–COA–R3–CV, 2016 WL 3771553,
at *5 (Tenn. Ct. App., filed July 8, 2016)). In parental termination cases, the court must
also be mindful of the following statutory directives:

             The court shall ensure that the hearing on the petition takes
             place within six (6) months of the date that the petition is
             filed, unless the court determines an extension is in the best
                                          -6-
              interests of the child. . . .

Tenn. Code Ann. § 36-1-113(k) (2017) (amended 2018).

              In all cases where the termination of parental rights or
              adoption of a child is contested by any person or agency, the
              trial court shall, consistent with due process, expedite the
              contested termination or adoption proceeding by entering
              such scheduling orders as are necessary to ensure that the
              case is not delayed, and such case shall be given priority in
              setting a final hearing of the proceeding and shall be heard at
              the earliest possible date over all other civil litigation other
              than child protective services cases arising under title 37,
              chapter 1, parts 1, 4 and 6.

Tenn. Code Ann. § 36-1-124(a) (2017) (amended 2018).

       The first relevant factor to consider is “the length of time the proceeding has been
pending.” In re Eric G., 2017 WL 4844378, at *4. Here, DCS filed the petition to
terminate on April 5, 2017. Thus, the statutorily preferred six-month deadline for a final
hearing was October 5, 2017. The trial began on June 28, 2017, but was continued for
three months. Mother’s motion for an additional continuance came on September 27,
2017, just days prior to the statutorily preferred deadline. Absent evidence that a
continuance would be in the best interest of the children, this factor clearly weighs in
favor of the trial court’s decision to deny mother’s motion.

       The second relevant factor to consider is the “reason for the continuance.” In re
Eric G., 2017 WL 4844378, at *4. On the second day of trial, mother alleged that she
was sexually assaulted on August 31, 2017, and therefore was “mentally unable to testify
in her defense or to assist in her defense through the trial.” Regardless of whether and
when the alleged sexual assault occurred, the critical question before the trial court was
whether mother was competent to testify.

       This Court confronted a similar situation in In re Terry S.C., No. M2013–02381–
COA–R3–PT, 2014 WL 3808911 (Tenn. Ct. App., filed July 31, 2014). In that case,
mother testified that she suffered from post-traumatic stress disorder, a mood disorder,
and a sleep disorder, and that she had been receiving mental health counseling for two
and a half years. Id. at *15. In light of that testimony, mother’s counsel orally moved the
court for a continuance so that mother could undergo a mental evaluation. Id. In denying
the motion for a continuance, the trial court stated the following in Terry:

              I don’t see anything to indicate that she is suffering from a
              mental condition to the extent that we need the mental
                                          -7-
              evaluation. She appears to be coherent. She appears to
              understand questions. She’s testified in a coherent manner. I
              think she understands why she’s here today. So I’m going to
              deny the motion and we’re going to move forward.

Id.

       In reviewing the trial court’s decision in Terry, we observed that

              “[t]he question of witness competency is a matter for the trial
              court’s discretion, and the trial court’s decision will not be
              overturned absent abuse of that discretion.” State v. Nash,
              294 S.W.3d 541, 548 (Tenn. 2009) (citing State v. Caughron,
              855 S.W.2d 526, 538 (Tenn. 1993)). “Under Tennessee Rule
              of Evidence 601, “ ‘[e]very person is presumed competent to
              be a witness except as otherwise provided in these rules or by
              statute.’ ” Id. Moreover, “[t]he granting of a continuance lies
              within the sound discretion of the trial court.” State v.
              Schmeiderer, 319 S.W.3d 607, 617 (Tenn. 2010) (citing State
              v. Odom, 137 S.W.3d 572, 589 (Tenn. 2004)).

Id.

       We ultimately concluded that the trial court did not abuse its discretion by denying
the mother’s motion for a continuance. Several facts informed our decision, but it was of
“paramount[]” importance that “the juvenile court, with the benefit of hearing Mother’s
testimony and observing her demeanor, found Mother to be coherent.” Id.

        As in In re Terry S.C., the trial court in this case observed mother’s demeanor and
found her to be “coherent,” “very aware,” and “very attentive.” The court also observed
mother actively assisting her attorney throughout the trial by passing notes and speaking
with her attorney and with father. If there was any doubt about mother’s competency to
testify at the beginning of trial, that doubt surely diminished throughout the proceedings.
We conclude that the trial court did not abuse its discretion in finding that mother was
competent to testify. Therefore, factor two, “the reason for the continuance,” weighs in
favor of the trial court’s ruling.

       The third relevant factor to consider is “the diligence of the party seeking the
continuance.” In re Eric G., 2017 WL 4844378, at *4. Mother alleged that the alleged
sexual assault occurred on August 31, 2017. Yet, it is undisputed that mother failed to
inform her attorney of this fact until around September 25, 2017, two days prior to trial.
Mother’s brief does not even attempt to argue that mother made a diligent effort to seek a
continuance. This factor also weighs in favor of the trial court’s ruling.
                                            -8-
        Mother relies most heavily on factor four – the “prejudice to the requesting party if
the continuance is not granted.” The thrust of mother’s argument is that the court’s ruling
effectively prevented her from testifying, which caused severe prejudice to her case.
Mother claims that if she had been able to testify in her own defense, she would have
provided additional evidence that may have impacted the court’s findings. Because we
have already held that the trial court did not abuse its discretion in finding that mother
was competent to testify, we conclude that mother’s argument regarding this factor is
without merit. A party in a civil case who is competent, but unwilling, to testify cannot
thereafter complain of prejudice that may arise as a consequence of her failure to testify;
in fact, our courts have long permitted the opposite inference:

              The conduct of the party in omitting to produce that evidence
              in elucidation of the subject–matter in dispute which is in his
              power and which rests peculiarly within his own knowledge
              frequently affords occasion for presumptions against him,
              since it raises strong suspicion that such evidence, if adduced,
              would operate to his prejudice.

Fisher v. Travelers’ Ins. Co., 138 S.W. 316, 324 (Tenn. 1911) (internal citation omitted);
see also Gulf Refining Co. v. Frazier, 83 S.W.2d 285, 303-04 (Tenn. Ct. App. 1934).

       Finally, relying on In re A’Mari B., 358 S.W.3d 204, 212 (Tenn. Ct. App. 2011),
Mother argues that the trial court denied her due process because she was not permitted
to “meaningfully participate” in her defense. DCS correctly observes that In re A’Mari
B. is not applicable here. That case involved an incarcerated parent’s constitutional and
statutory right to “meaningful access to the court and an opportunity to be heard.” Id.
(internal citation omitted); see also Tenn. Code Ann. § 36–1–113(f)(3) (providing that an
“incarcerated parent . . . has the right to participate in the [termination] hearing . . .
through personal appearance, teleconference, telecommunication or other means deemed
by the court to be appropriate under the circumstances” (emphasis added)). We reject
mother’s suggestion that In re A’Mari B. provides additional constitutional protection to
non-incarcerated parents. The only process mother was due with respect to her motion
was for the trial court to properly exercise its discretion.

       In light of the foregoing analysis, we hold that the trial court did not abuse its
discretion in denying mother’s motion for a continuance. The court properly followed its
statutory obligation to expedite termination proceedings in a manner that is consistent
with due process. The evidence does not preponderate against the trial court’s factual
findings.



                                            -9-
                                           V.

       The trial court identified three grounds for terminating mother’s parental rights:
(A) abandonment for failure to provide a suitable home; (B) substantial noncompliance
with the permanency plan; and (C) persistence of conditions. We now review each
ground in turn.

                                           A.

       The ground of abandonment for failure to provide a suitable home is codified at
Tenn. Code Ann. §§ 36-1-113(g)(1), -102(1)(A)(ii) (2017). This ground is triggered after
a child has been adjudicated dependent and neglected, removed from the home, and

             for a period of four (4) months following the removal, the
             department or agency has made reasonable efforts to assist
             the parent or parents or the guardian or guardians to establish
             a suitable home for the child, but that the parent or parents or
             the guardian or guardians have made no reasonable efforts to
             provide a suitable home and have demonstrated a lack of
             concern for the child to such a degree that it appears unlikely
             that they will be able to provide a suitable home for the child
             at an early date. The efforts of the department or agency to
             assist a parent or guardian in establishing a suitable home for
             the child may be found to be reasonable if such efforts exceed
             the efforts of the parent or guardian toward the same goal,
             when the parent or guardian is aware that the child is in the
             custody of the department.

Tenn. Code Ann. § 36-1-102(1)(A)(ii)(2017).

      In applying this statute, we have previously stated that

             [a] “suitable home requires more than a proper physical living
             location.” State v. C. W., No. E2007–00561–COA–R3–PT,
             2007 WL 4207941, at *3 (Tenn. Ct. App. Nov. 29, 2007). It
             requires that the home be free of drugs and domestic violence.
             Id.

             DCS’s efforts do not need to be “Herculean.” DCS is
             required to use its “superior insight and training to assist
             parents with the problems DCS has identified in the
             permanency plan, whether the parents ask for assistance or
             not.” State, Dep’t of Children’s Servs. v. Estes, 284 S.W.3d
                                        - 10 -
             790, 801 (Tenn. Ct. App. 2008). DCS does not bear the sole
             responsibility. Parents also must make reasonable efforts
             toward achieving the goals established by the permanency
             plan to remedy the conditions leading to the removal of the
             child. Id. The burden is on the state to prove by clear and
             convincing efforts that its efforts were reasonable under the
             circumstances. Id.

In re Hannah H., No. E2013–01211–COA–R3–PT, 2014 WL 2587397, at *9 (Tenn. Ct.
App., filed June 10, 2014).

       In this case, the trial court determined that there was clear and convincing
evidence to terminate on the ground of abandonment for failure to provide a suitable
home. First, the court identified April 29, 2016, to August 2[8], 2016 as the relevant
four-month period. Mother correctly observes, however, that some of the trial court’s
findings relate to events outside that four-month period. Nonetheless, we have previously
explained that

             [t]he statutory language in question provides only that DCS
             must make reasonable efforts “for a period of four (4) months
             following the removal. . . .” Tenn. Code Ann. § 36–1–
             102(1)(A)(ii) (2005 & Supp. 2009) (emphasis added). A
             quick survey of this Court’s case law suggests that the Code
             does not limit the window during which DCS may satisfy its
             obligation to make reasonable efforts to the four-month
             period directly following statutory removal.

In re Jakob O., No. M2016–00391–COA–R3–PT, 2016 WL 7243674, at *13 (Tenn. Ct.
App., filed Sept. 20, 2016) (internal citations omitted); see also In re Billy T.W., No.
E2016–02298–COA–R3–PT, 2017 WL 4317656, at *9 (Tenn. Ct. App., filed Sept. 27,
2017) (holding that the courts “may consider the parents’ more recent behavior” in
determining whether they demonstrated a lack of concern for the children). In light of
this interpretation of the statute, the trial court did not err by considering facts that
occurred after the four-month period immediately following removal.

       Next, the court found that DCS made reasonable efforts to assist mother in
obtaining a suitable home. The evidence preponderates in favor of that factual finding.
During the four months immediately following removal, DCS developed a permanency
plan, attempted home visits, helped mother look for parenting classes, scheduled and paid
for mental health and alcohol and drug assessments, and attempted to administer six drug
screens. A DCS employee testified that she scheduled the mental health and alcohol and
drug assessment with a provider that would go to the parents’ home because she knew
transportation was an issue. In subsequent months, DCS continued to attempt home
                                          - 11 -
visits and tried to schedule parenting classes, drug tests, and counseling sessions.
Uncontradicted testimony established that two DCS employees gave mother their
personal cell phone numbers “multiple times” and told mother, “[w]e will come pick you
up, take you somewhere safe, help you get started with a brand new home, a brand new
life, whatever you need.” These actions by DCS clearly demonstrate the department’s
willingness to help mother obtain a suitable home. Cf. In re Nevada N., 498 S.W.3d 579,
596 (Tenn. Ct. App. 2016) (holding that DCS made reasonable efforts to assist mother in
establishing a suitable home by performing multiple drug screens, maintaining consistent
communication with mother, and coordinating her alcohol and drug assessments).

       The trial court also determined that mother failed to make reasonable efforts to
provide a suitable home and demonstrated a lack of concern for the children.
Specifically, the trial court determined that mother

               never requested to have any residence inspected for
               suitability, or even been present or available upon [DCS’s]
               request to inspect a residence. Further, the Respondent
               Mother has never been present at any address she has
               provided [DCS], when employees of [DCS] appeared
               unannounced. In fact, those residences were either padlocked
               or the employees were advised the Respondent Mother was
               not present and to not return.

                                         *       *      *

               The Respondent Father claimed to have purchased a trailer,
               and Respondent Mother agreed with this assertion. However,
               no proof has been provided to the Court [by DCS]. The
               Respondent Mother also claimed proof of a lease agreement
               for a lot, which in fact had been manipulated and actually was
               [paternal grandfather’s] lease agreement for a lot.4

               Additionally, the Respondent Mother claimed to have lived or
               spent time with family in Chattanooga; however, she never
               provided an address, requested a home visit or even
               confirmed such a potential long term place of residence.

               The Court finds that the Respondent Mother’s statements as
               to housing are incredible. There is no proof of stable housing.

       4
           This portion of the termination order states that the lease agreement was in the name of
“Respondent Father.” Based on the court’s prior findings of fact as well as uncontradicted testimony
given at trial, this appears to be a clerical error.
                                              - 12 -
                There is no proof that the Margrave address, from which the
                children were removed, has been made suitable for the
                children to return. In fact, Respondent Mother stated that
                there was at the least, still a bug problem at the residence.

       Most of the aforementioned findings are supported by the uncontradicted
testimony presented by DCS at trial. However, it is unclear whether mother admitted to
an ongoing bug problem. When mother was asked about bugs in her home, she merely
stated that DCS offered to help her with the problem over two years ago, but “nobody
ever showed up.”5 Additionally, mother testified, without contradiction, that she
informed DCS that her grandmother’s home in Marion County, Tennessee, was a
potential long term place of residence. Nevertheless, because the trial court considered
mother’s statements relating to housing to be “incredible,” we assume that the trial court
disbelieved mother’s testimony. We do not disturb that credibility determination. See In
re Adoption of S.T.D., 2007 WL 3171034, at *4.

       Mother argues that the facts relied upon by the trial court do not clearly and
convincingly support termination on the ground of abandonment for failure to provide a
suitable home. In addition, mother argues that the trial court “improperly placed the
burden of proof on [mother] to establish that she did have a suitable home instead of
placing the burden of proof on [DCS] to show that she did not.” According to mother,
DCS “did not present any proof about the condition of any of the homes lived in by
[mother] from the time of removal to trial because no one from the Department had been
in the homes.” Relying on In re Jimmy B., No. E2015–02070–COA–R3–PT, 2016 WL
2859180 (Tenn. Ct. App., filed May 11, 2016), Mother concedes that her lack of
cooperation might be relevant to her compliance with the permanency plan but she argues
that DCS still has the burden to prove the ground of abandonment by clear and
convincing evidence.

       In In re Jimmy B., this Court held that that DCS failed to prove the ground of
persistence of conditions by clear and convincing evidence. Id. at *8. In that case, the
child’s removal was due, in part, to father’s issues with substance abuse. Id. at *7. After
removal, father failed to submit to drug screens and there was “no evidence in the record
to suggest that Father has continued using drugs.” Id. Accordingly, DCS was unable to
present affirmative evidence that father’s substance abuse persisted at the time of
termination. Id. DCS argued that the father “should not be permitted to benefit from his
lack of participation in the termination proceedings.” Id. at *8. We rejected that
argument, concluding the party seeking to terminate parental rights still has the burden of
proving each ground by clear and convincing evidence “regardless of how difficult it may

        5
         Father’s testimony also failed to clearly establish the current state of the home. Although Father
admitted that the home was infested with bugs when the children were removed, he also testified that the
house had been treated for bugs and was “improving.”
                                                  - 13 -
be in some circumstances.” Id. Importantly, however, we observed that

             a parent’s failure to cooperate or participate in such a manner
             may constitute grounds for termination under an alternative
             statutory provision, such as substantial noncompliance with
             permanency plans, which often overlaps factually with
             persistence of conditions but requires the parent to take
             affirmative actions to avoid termination. See Tenn. Code
             Ann. § 36–1–113(g)(2). We are therefore confident that our
             ruling will not encourage parents to engage in
             nonparticipation as a strategy to avoid termination.

Id. at *8 n.7 (emphasis added).

        Here, it is true that DCS did not present evidence affirmatively demonstrating the
actual condition of mother’s home following the removal of the children; however, that
fact is more relevant to the ground of persistence of conditions. See id. In prior cases,
we have held that a parent’s failure to cooperate with DCS is relevant to whether the
parent made “reasonable efforts” to obtain suitable housing under Tenn. Code Ann. § 36-
1-102(1)(A)(ii). See In re Matthew T., No. M2015–00486–COA–R3–PT, 2016 WL
1621076, at *9 (Tenn. Ct. App., filed Apr. 20, 2016) (citing In re Nicholas G., No.
W2014–00309–COA–R3–PT, 2014 WL 3778813, at *6 (Tenn. Ct. App., filed July 31,
2014) (holding that the parent’s failure to cooperate with DCS’s attempt to conduct a
home study, in conjunction with other circumstances, provided clear and convincing
evidence to support the ground of abandonment); In re Hannah H., 2014 WL 2587397,
at *9 (concluding that failure to provide a suitable home was established in part because
the parent “did not provide documentation of housing or employment on a regular
basis.”); State, Dept. of Children’s Servs., 2009 WL 605146, at *4 (“[T]he parent has a
corresponding duty to communicate with the Department and to actively cooperate in [the
efforts to establish a suitable home].”)). We hold, therefore, that the trial court did not
improperly shift the burden of proof to mother merely by taking into account her
perpetual unavailability.

       We also disagree with mother’s assertion that the evidence does not clearly and
convincingly support the ground of abandonment for failure to provide a suitable home.
We have already explained the many ways in which DCS made reasonable efforts to
assist mother (immediately after removal and in the months that followed). We have also
explained that the trial court properly considered mother’s evasive, and sometimes
deceitful, behavior as evidence of her general lack of concern. Mother did take some
positive steps, such as completing mental health and alcohol and drug assessments,
passing some drug tests, and attending some mental health counseling sessions; however,
as we discuss in the next section of this opinion, mother failed to substantially comply
with the requirements of the permanency plan. Those failures also weigh in favor of the
                                          - 14 -
trial court’s finding that mother did not take reasonable steps to provide a suitable home.
For all these reasons, we conclude that there is clear and convincing evidence to
terminate on the ground of abandonment for failure to provide a suitable home.

                                            B.

       Tenn. Code Ann. § 36-1-113(g)(2) (2017) allows for termination of parental rights
when “[t]here has been substantial noncompliance by the parent or guardian with the
statement of responsibilities in a permanency plan . . . .” In order to rely on this ground
of termination, DCS must demonstrate that the permanency plan includes a “statement of
responsibilities” that “clearly communicate[s] to the parent: ‘this is what you must do to
regain custody of your child.’ ” In re Navada N., 498 S.W.3d 579, 603 (Tenn. Ct. App.
2016) (citing In re Abigail F.K., No. E2012–00016–COA–R3–JV, 2012 WL 4038526, at
*13 (Tenn. Ct. App., filed Sept. 14, 2012)). In addition, DCS must prove “that the
requirements of the permanency plan are reasonable and related to remedying the
conditions that caused the child to be removed from the parent’s custody in the first
place.” Id. (citing In re M.J.B., 140 S.W.3d 643, 656-57 (Tenn. Ct. App. 2004)).

       After establishing the existence of a valid and enforceable permanency plan, DCS
“must show that the parent’s noncompliance is substantial in light of the degree of
noncompliance and the importance of the particular requirement that has not been met.”
Id. (citing In re M.J.B., 140 S.W.3d at 657). It is not sufficient to show “that a parent
has not complied with every jot and tittle of the permanency plan.” Id. (quoting In re
M.J.B., 140 S.W.3d at 656).

     In this case, the trial court found the permanency plan (as originally enacted and as
amended) to be valid and enforceable. Specifically, the court found that the plan was

              ratified and approved by the Court as the Respondents were
              informed of its contents, which Dr. Brietstein claimed both
              had the mental ability to understand it’s [sic] requirements.
              The Permanency Plan is reasonable, and the requirements
              therein are reasonably related to remedying the conditions
              that necessitate foster care placement.

        Mother, on the other hand, argues that the permanency plan was invalid because it
was “vague, complex, impossible and lacking in a clear statement of responsibilities. . . .”
Specifically, mother compares the permanency plan in this case to the permanency plans
that this Court found unacceptable in In re Abigail F.K. and In re Navada.

       In In re Abigail F.K., the permanency plan was “repetitive, confusing, and
incomplete.” 2012 WL 4038526, at *12. For example, one lengthy sentence, variously
described as a “description of concern” and part of the “underlying needs,” was repeated
                                          - 15 -
at least twenty-eight times throughout the sixteen-page document. Id. Although the plan
listed various “action steps,” the plan did not contain a section explicitly labeled
“statement of responsibilities.” Id. at *13. We explained that the omission of a statement
of responsibilities “is not a mere technicality.” Id. The statute requires substantial
compliance with “the statement of responsibilities in a permanency plan,” and “[i]t is
difficult for the Court to find that Mother failed to substantially comply with the plan’s
statement of responsibilities if the plan does not contain one.” In re Abigail F.K., 2012
WL 4038526, at *13 (emphasis in original).

       The permanency plan in In re Navada was “largely identical” to the plan in In re
Abigail. In re Navada N., 498 S.W.3d at 604. The plan used phrases like “description of
concern,” “desired outcome,” and “action steps,” but it “fail[ed] to include a clear
statement of responsibilities . . . .” Id. at 604-05. Also, due to modifications, the record
contained five permanency plans, each plan being approximately thirty pages. Id. at 604.
Finally, we observed that some of the action steps required of the parents were
impossible for the parents to complete, at least while they lacked physical custody of the
children. Id. at 605 n.17. For example, the parents could not ensure that the child would
“participate in individual counseling,” “learn effective communication skills,” and
“strengthen the bond with peers and adults,” while they lacked custody of the child. Id.

        In our view, there are significant differences between the permanency plan in this
case and the plans described above. Most importantly, the permanency plan in this case
had a clearly labeled “statement of responsibilities” after each “description of concern”
identified by DCS. Each section heading states: “Statement of Responsibilities: This
section contains both the desired outcomes and action steps that together comprise the
responsibilities of the parents and/or other responsible person(s) to achieve the
permanency goals.” The “action steps” listed under each “statement of responsibilities”
are clearly enumerated and plainly identify which parent is responsible for completing
each task. The lack of a clear “statement of responsibilities” was fatal to the permanency
plans in the cases discussed above. Here, however, that is a non-issue.

        Further, the permanency plan in this case was only revised twice and the revisions
left the vast majority of the plan unchanged.6 Also, it is disingenuous for mother to argue
that the plan required impossible tasks. DCS correctly points out that some of the action
steps presupposed completion of other tasks. For example, one action step stated that
“[t]he parents will utilize the new skills they learn in their parenting classes and apply
them while parenting their children . . . .” Completion of that task was only impossible
because mother never completed a single parenting class. The plan also specifically
modified tasks that would be impossible while mother did not have custody of the
children. For example, mother was required to schedule and maintain routine medical

       6
        The revisions incorporated recommendations from mother’s mental health and alcohol and drug
assessments. They also addressed mother’s failure to consistently communicate with DCS.
                                              - 16 -
and dental appointments for the children; however, the plan provided that “parents will
demonstrate this ability while the children are not in their physical care by maintain[ing]
a planner that keeps a log of all the children’s appointments/meetings . . . .”

       A preponderance of the evidence also suggests that mother had the ability to
understand the requirements of the permanency plan. At the June 16 meeting, DCS
explained to mother the purpose and requirements of the permanency plan. Mother
agreed to and signed the plan. She then proceeded to complete at least some
requirements of the plan.

       According to the trial court, Dr. Brietstein, who the parties stipulated was an
expert, stated that mother had the mental ability to understand the plan’s requirements.
After reviewing the trial transcript, it is clear that Dr. Brietstein was never directly asked
about the permanency plan. However, Dr. Brietstein did state the following:

              I give an intelligence test or kind of what I call a brief
              intelligence test. [Mother is] not a dumb person by any
              means. In fact, she has average intelligence, which I think
              corresponds with the fact that she went to college, even
              though she dropped out. She has average intelligence. And
              so any deficit she might have in parenting ability is not due to
              the fact that she lacks intelligence.

       Later, the following exchange took place between counsel for DCS and Dr.
Brietstein:

              Q.     You also stated in the history that there were several
              types of therapies and medications that [mother] had been
              given and started and just didn’t go through with; is –

              A.     Correct.

              Q.     – that correct?

              A.     Yes.

              Q. That’s not – that would have been by choice, not by her
              lack of intelligence or understanding of what she needed to
              do, how to get to her appointments, how to make a schedule
              or anything like that; is that your – would you be able to agree
              with that?

              A.     I would agree with that.
                                          - 17 -
       This testimony indicates that mother was of average intelligence and could most
likely understand the permanency plan that she signed. That fact further distinguishes
this case from In re Navada, where the court expressed concerns about the mother’s
mental ability due to her difficulty reading aloud. 498 S.W.3d at 604 n.14. We therefore
conclude that the trial court did not err in finding that the permanency plan was valid and
enforceable against mother.

       Mother next argues that the trial court erred in finding that the evidence clearly
and convincingly showed that mother’s noncompliance with the permanency plan was
substantial. The permanency plan required parents to: complete a mental health
assessment and follow all recommendations of the provider, complete an alcohol and
drug assessment and follow all recommendations of the provider, submit to random drug
screenings and bring any and all prescribed medications to the screenings, complete a
parenting assessment, attend parenting classes, utilize the new skills they learn in their
parenting classes, ensure that each child is enrolled and attends school, schedule and
maintain children’s medical and dental appointments (or keep a log of those
appointments when not responsible for the children’s physical care), obtain and maintain
stable housing for three months, provide proof of housing, provide proof of legal income,
willingly open home to DCS for home visits, maintain consistent (at least weekly)
communication with DCS, attend all hearings and court dates, have a valid driver’s
license, ensure access to legal transportation, and be a law-abiding citizen.7

       It is undisputed that mother completed alcohol and drug assessments,8 a mental
health evaluation, and, after much delay, intensive outpatient treatment. It is also
undisputed that mother had a valid driver’s license, that she attended some medication
management and mental health counseling sessions, and that she passed a handful of drug
tests. Finally, DCS admitted that mother provided a letter from a lawyer stating that
mother had applied for disability benefits.

     It is also undisputed, however, that mother failed to maintain weekly
communication with DCS, submit to multiple drug screens, attend the majority of the

        7
          At trial, a DCS caseworker could not recall all of these tasks from memory. Mother points to
that testimony as evidence of the confusing nature of the permanency plan. If mother was required to
memorize every requirement of the permanency plan, perhaps we would agree; however, mother had
access to a written copy of the plan. As we previously explained, that written plan included an
understandable statement of responsibilities associated with each of the department’s specific concerns.
        8
         The trial court incorrectly states that “Respondent Mother failed to resubmit to a new alcohol
and drug assessment . . . .” The record shows that mother did submit to a second alcohol and drug
assessment. DCS does not dispute that fact.


                                                - 18 -
children’s medical appointments, attend a majority of visits with the children, attend
multiple child and family team meetings, obtain stable housing for three months,
willingly open her home to DCS for home visits, provide proof of legal income, and to
take a single parenting class. Furthermore, mother consistently tested positive for
prescription drugs but never produced proof of a prescription.9 She was also arrested for
public intoxication and drug paraphernalia.

       The trial court did not specifically state which requirements of the permanency
plan the court believed were the most important. Because the children were initially
removed on account of environmental and medical neglect, it is evident that the
requirements relating to obtaining housing and legal income were of extreme importance.
Yet, mother failed to comply with those requirements. As discussed above, the trial court
found mother’s testimony relating to housing to be “incredible.” All other evidence in
the record suggests that mother failed to submit to home visits and even engaged in
deception to present the appearance of stable housing. Although mother claimed that she
was physically unable to work, she never presented medical records documenting her
alleged ailments. She presented a letter stating that she applied for disability benefits, but
she never presented proof of legal income.

       The degree to which mother complied with other requirements of the permanency
plan is also troubling. Mother only attended mental health counseling “inconsistently.”
She completed intensive outpatient treatment two months after she was supposed to
complete the program. She failed to attend the majority of visits with the children, as
well as their medical and dental appointments. She also refused or was unavailable for
many drug screenings.

       In light of mother’s failure to comply with the most important aspects of the
permanency plan as well as her half-hearted compliance with the plan’s other
requirements, we conclude that the trial court did not err in finding clear and convincing
evidence that mother failed to substantially comply with the permanency plan.

                                                    C.

      The ground of persistence of conditions is codified at Tenn. Code Ann. § 36-1-
113(g)(3) (2017), which provides:

                The child has been removed from the home of the parent or
                guardian by order of a court for a period of six (6) months
        9
           The trial court also found that mother “admitted on one occasion that she would test positive for
cocaine, opiates, and THC.” That finding is supported by the testimony of two DCS employees;
however, mother sharply refuted their testimony. Because the trial court did not make a credibility
determination on this issue, it is unclear whether the court failed to consider mother’s testimony or simply
rejected it.
                                                  - 19 -
             and:

             (A) The conditions that led to the child’s removal or other
             conditions that in all reasonable probability would cause the
             child to be subjected to further abuse or neglect and that,
             therefore, prevent the child’s safe return to the care of the
             parent or parents or the guardian or guardians, still persist;

             (B) There is little likelihood that these conditions will be
             remedied at an early date so that the child can be safely
             returned to the parent or parents or the guardian or guardians
             in the near future; and

             (C) The continuation of the parent or guardian and child
             relationship greatly diminishes the child’s chances of early
             integration into a safe, stable and permanent home

       The children were removed on April 28, 2016, due to allegations of
environmental, medical, and educational neglect, substance abuse, domestic violence, and
sexual abuse. The trial court found that

             The Respondent Mother has failed to show any progress
             toward addressing any of the issues that resulted in the
             children being removed, aside from checking the box of
             intensive outpatient treatment and inconsistent mental health
             and medicine management counseling . . . . As of September
             27, 2017, the children had been removed from her care for
             over fourteen months. . . . All conditions that resulted in the
             children being removed from the Respondent Mother persist
             today, as on April 28, 2016.

       Again relying on In re Jimmy B., 2016 WL 2859180 (Tenn. Ct. App., filed, May
11, 2016), mother argues that the trial court improperly shifted the burden by faulting
mother for “fail[ing] to show any progress toward addressing any of the issues that
resulted in the children being removed . . . .” She also argues that the evidence
preponderates against a finding that persistent conditions existed.

       With respect to environmental neglect, mother testified that she currently lives in
the home from which the children were removed. Father testified that the home was
“improving” and mother agreed that “they’ve been working on it.” However, due to
mother’s failure to cooperate with DCS home visits, DCS was unable to present evidence
affirmatively contradicting that testimony. Although mother’s failure to cooperate with
DCS is relevant to whether she made “reasonable efforts” to provide a suitable home and
                                          - 20 -
whether she substantially complied with the permanency plan, see supra Parts V.A and
B, her actions do not relieve DCS of its burden to prove persistence of conditions by clear
and convincing evidence. Cf. In re Jimmy B., 2016 WL 2859180, at *8. Because there
is little evidence in the record concerning the current state of mother’s home, DCS has
failed to prove by clear and convincing evidence that concerns about environmental
neglect persist.

       Because mother has not had physical custody of the children, it is also
inappropriate to say that there are still concerns about the children’s medical and
educational well-being. DCS has adequately provided for those needs and, subsequent to
removal, mother was never given an opportunity to demonstrate her ability to remedy
those concerns.

       Nevertheless, DCS has presented clear and convincing evidence that mother
continues to display signs of substance abuse. Throughout the proceedings, mother
consistently tested positive for prescription drugs without providing proof of a
prescription. In April 2017, soon after completing intensive outpatient treatment, mother
was arrested for public intoxication and drug paraphernalia. We can identity no evidence
in the record tending to suggest that this condition “will be remedied at an early date.”
Tenn. Code Ann. § 36-1-113(g)(3)(B). Although mother did submit to a second alcohol
and drug assessment following her arrest, she tested positive for prescription drugs on
June 8, 2017. She also testified on the first day of trial that she had last taken prescription
drugs “a couple of weeks ago.”

        Mother also testified that she currently lives in the same home as father. There are
still unresolved factual questions about father’s alleged acts of domestic violence and
sexual abuse. Although the trial court never made findings relating to the specific
incidents alleged, the court did credit the testimony of Dr. Brietstein that father was a
“powder-keg.” The trial court also found that father repeatedly failed drug tests and
admitted to using illegal or non-prescribed narcotics, including just a couple of days
before trial. In early 2017, father was also arrested for public intoxication and possession
of drug paraphernalia. It is likely, therefore, that if the children are returned to mother,
they will be living in a home where substance abuse and criminal activity is rampant.

        In addition, the evidence preponderates in favor of a finding that “other conditions
that in all reasonable probability would cause the child to be subjected to further abuse or
neglect . . . .” Tenn. Code Ann. § 36-1-113(g)(3)(A) (emphasis added). For instance,
mother admitted at trial that she still does not have a job and has never reported a source
of legal income to DCS. During the course of the termination proceedings, mother only
paid $600.00 in child support out of the $2,700.00 she owed. Although the trial court
determined that this failure to support was not “willful” for purposes of abandonment,
mother’s lack of financial stability creates a reasonable probability that the children will
be subjected to further neglect if they are returned to her. Although mother claims to
                                            - 21 -
have filed for disability benefits, it is unlikely that mother’s financial hardships “will be
remedied at an early date.” Tenn. Code Ann. § 36-1-113(g)(3)(B).

       As further explained in our best interest analysis, we also conclude that “[t]he
continuation of the parent or guardian and child relationship greatly diminishes the
child[ren]’s chances of early integration into a safe, stable, and permanent home.” Tenn.
Code Ann. § 36-1-113(g)(3)(C). Accordingly, we hold that the trial court did not err in
finding that clear and convincing evidence that termination is justified on the ground of
persistence of conditions.

                                             VI.

                                             A.

        Because we have found statutory grounds warranting the termination of parental
rights, we now focus on whether termination is in the best interest of T.E.R., M.A.R., and
T.Z.R. We are guided by the following statutory factors as set forth in Tenn. Code Ann.
§ 36-1-113(i) (2017), which provides:

              In determining whether termination of parental or
              guardianship rights is in the best interest of the child pursuant
              to this part, the court shall consider, but is not limited to, the
              following:

              (1) Whether the parent or guardian has made such an
              adjustment of circumstance, conduct, or conditions as to
              make it safe and in the child’s best interests to be in the home
              of the parent or guardian;

              (2) Whether the parent or guardian has failed to effect a
              lasting adjustment after reasonable efforts by available social
              services agencies for such duration of time that lasting
              adjustment does not reasonably appear possible;

              (3) Whether the parent or guardian has maintained regular
              visitation or other contact with the child;

              (4) Whether a meaningful relationship has otherwise been
              established between the parent or guardian and the child;

              (5) The effect a change of caretakers and physical
              environment is likely to have on the child’s emotional,
              psychological and medical condition;
                                         - 22 -
              (6) Whether the parent or guardian, or other person residing
              with the parent or guardian, has shown brutality, physical,
              sexual, emotional or psychological abuse, or neglect toward
              the child, or another child or adult in the family or household;

              (7) Whether the physical environment of the parent’s or
              guardian’s home is healthy and safe, whether there is criminal
              activity in the home, or whether there is such use of alcohol,
              controlled substances or controlled substance analogues as
              may render the parent or guardian consistently unable to care
              for the child in a safe and stable manner;

              (8) Whether the parent’s or guardian’s mental and/or
              emotional status would be detrimental to the child or prevent
              the parent or guardian from effectively providing safe and
              stable care and supervision for the child; or

              (9) Whether the parent or guardian has paid child support
              consistent with the child support guidelines promulgated by
              the department pursuant to § 36-5-101.

“The above list is not exhaustive[,] and there is no requirement that all of the factors must
be present before a trial court can determine that termination of parental rights is in a
child’s best interest.” State Dep’t of Children’s Servs. v. B.J.N., 242 S.W.3d 491, 502
(Tenn. Ct. App. 2007) (citing State Dep’t of Children’s Servs. v. P.M.T., No. E2006-
00057-COA-R3-PT, 2006 WL 2644373, at *9 (Tenn. Ct. App., filed Sept. 15, 2006)). In
addition, “[t]he child’s best interest must be viewed from the child’s, rather than the
parent’s, perspective.” In re Marr, 194 S.W.3d 490, 499 (Tenn. Ct. App. 2005) (citing
White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004)).

                                             B.

        Here, the trial court found that “there is no doubt” that mother loves the children.
Likewise, the children interacted well with mother when she visited them. Thus, best
interest factor (4) seems to weigh against termination. Nevertheless, we agree with the
trial court that a host of other best interest factors weigh in favor of termination.

       Our prior analysis of mother’s failure to provide a suitable home and her
substantial noncompliance with the permanency plan strongly suggests that best interest
factors (1) and (2) weigh in favor of termination. DCS consistently made reasonable
efforts to help mother maintain custody of the children and mother refused to effect a
lasting adjustment in circumstances. Given mother’s inconsistent visitation with the
                                         - 23 -
children (especially as the case progressed), best interest factor (3) weighs in favor of
termination. Best interest factor (5), which concerns the effect of a potential change in
caretakers, also favors termination. Although the children exhibited behavioral issues in
some of their early foster home placements, a DCS employee testified that the children
are now “doing very well” and have experienced “significant improvement” in their
current placement. The children live with an elderly woman, who they call
“Grandmother.” The foster mother is not willing to adopt because of her age, but DCS
insists that she has done more than anyone else to improve the children’s behavioral
issues. Best interest factor (6) is difficult to weigh due to unresolved factual questions
surrounding father’s alleged acts of domestic violence and sexual abuse. However, other
statutory factors also weigh in favor of termination. For example, mother continues to
display signs of substance abuse, as does father (with whom she continues to live).
Mother also failed to pay the required amount of child support.

       Taking into account the statutory best interest factors, we conclude that clear and
convincing evidence supports the trial court’s finding that termination is in the best
interest of the children.

                                           VII.

        The judgment of the trial court is affirmed. The costs on appeal are assessed to the
appellant, J.E.R. This case is remanded, pursuant to applicable law, for enforcement of
the trial court’s judgment and collection of costs assessed below.




                                                    _______________________________
                                                    CHARLES D. SUSANO, JR., JUDGE




                                           - 24 -